Citation Nr: 18100393
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-02 590
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to service connection for heart fibrillation, Entitlement to service connection for hypertension, and Entitlement to an initial rating in excess of 10 percent prior to November 29, 2011 and in excess of 60 percent from November 29, 2011 for ischemic heart disease/coronary artery disease are remanded for additional development.
The Veteran served on active duty from January 1961 to September 1965.
This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

 
The Veteran contends that the onset of his hypertension was in the late 1960s.  He reported that he developed high blood pressure in the late 1960s and was treated for these symptoms overseas and has been taking medications continuously.  In an April 2015 statement, he stated his heart problems were first discovered while serving at the Department of Defense in Tokyo, Japan.  Accordingly, an attempt must be made to retrieve any records from the Department of the Defense.
In June 2014, a VA examiner provided an opinion that the Veterans currently diagnosed hypertension is not caused by or aggravated by his service-connected ischemic heart disease.  However, the examiner did not address the etiology of hypertension on a direct-incurrence basis.  The Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the treatment for high blood pressure and observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, based on the lay evidence provided by the Veteran, a supplemental opinion must be obtained to determine the etiology of his currently diagnosed hypertension.  38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).
Additionally, the Veteran reported that he was found disabled by the Social Security Administration.  It appears that the Veteran may have been in receipt of disability benefits from the Social Security Administration (SSA).  However, there is no indication that the AOJ has ever requested the Veterans complete Social Security records from the SSA.  Therefore, attempts to identify and obtain outstanding SSA records must be made before a decision is made in this case.  
The matters are REMANDED for the following actions:
1. Contact the (1) Department of Defense and (2) any other appropriate records depository and request the Veterans records from 1965 that are related to his heart conditions and hypertension.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. 
The RO must follow the guidelines set forth in 38 C.F.R. § 3.159 (c)(2) and VA Adjudication Manual, M21-1, Section III.iii.1.C.2.b., including that Manual provisions guidance regarding specific requirements for third party requests for federal civilian employment records. 
If the RO concludes that it is reasonably certain that these records do not exist or further efforts to obtain them would be futile, then the Veteran and his representative should be notified.
2. Identify and obtain any outstanding Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).
3. Thereafter, forward the claims file to the June 2014 VA examiner, to determine any relationship between the Veterans currently diagnosed hypertension and service.  If the June 2014 VA examiner is not available, obtained the opinion from another individual with appropriate expertise.
The examiner is requested to consider the detailed history of the Veterans symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veterans hypertension had its onset in service or is otherwise related to his military service.  
A complete rationale should be provided for the opinions expressed.
 
4. After completing the above, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. J. In, Counsel

